Cite as 2014 Ark. App. 290

                ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                     No. CV-13-1101


MARCOS WISE                                     Opinion Delivered   May 7, 2014
                              APPELLANT
                                                APPEAL FROM THE PULASKI
V.                                              COUNTY CIRCUIT COURT,
                                                EIGHTH DIVISION
                                                [NO. 60JV2012-441]
ARKANSAS DEPARTMENT OF
HUMAN SERVICES and MINOR                        HONORABLE WILEY A. BRANTON,
CHILD                                           JR., JUDGE
                     APPELLEES
                                                AFFIRMED



                          PHILLIP T. WHITEAKER, Judge

       Appellant Marcos Wise appeals the decision of the Pulaski County Circuit Court

terminating his parental rights to his daughter, M.W. We affirm.

       The Arkansas Department of Human Services (DHS) removed M.W. from her

mother’s custody due to inadequate supervision, drug use, and suspected sexual abuse. At the

time of removal, Wise, who was not married to the mother, had established paternity, had

been ordered to pay child support, and had visitation with M.W. After M.W. was removed

from the mother, the circuit court directed DHS to provide appropriate services to Wise and

establish supervised visitations between Wise and M.W. As the case progressed, however,

Wise began to email, text, and phone M.W.’s therapist and use derogatory language toward

her. The circuit court ultimately determined that Wise’s behavior amounted to harassment
                                 Cite as 2014 Ark. App. 290

and ordered him to have no further contact with the therapist. While the case involving

M.W. was ongoing in one division of the Pulaski County Circuit Court, a different division

suspended Wise’s visitation with one of his other children.

       DHS ultimately filed a petition for termination of Wise’s parental rights.1 After a

hearing, the circuit court entered a lengthy and detailed order granting the petition, finding

that Wise had manifested the incapacity or indifference to remedy subsequent factors that

arose after the removal of M.W. The court further noted that Wise had “credibility issues”

and had not benefited from the services that DHS provided him. Moreover, the court found

that M.W. was adoptable and that, if returned to Wise’s custody, she faced the potential of

emotional harm.

       On appeal, Wise challenges the sufficiency of the evidence supporting the circuit

court’s findings on the risk of potential harm if M.W. were returned to him and the statutory

grounds for termination. Because we are satisfied with the decision of the circuit court and

the accompanying quantum of evidence and findings supporting the order, we affirm by

memorandum opinion. In re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63

(1985). The circuit court’s decision terminating Wise’s parental rights to M.W. is not clearly

erroneous and is affirmed in all respects.

       Affirmed.
       WYNNE and VAUGHT, JJ., agree.
       Leah Lanford, Arkansas Public Defender Commission, for appellant.
       Elisabeth Murphy McGee, County Legal Operations; and Chrestman Group, PLLC, by:
Keith L. Chrestman, for appellees.


       1
      The circuit court also terminated the parental rights of M.W.’s mother, Christina
Owens, but she is not a party to this appeal.

                                              2